Citation Nr: 1644722	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hand condition, claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied entitlement to service connection for a left hand condition.

In September 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The case was remanded to the Agency of Original Jurisdiction (AOJ) in November 2015 for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left hand condition.  He asserts that he was initially diagnosed with this left hand condition, claimed as "jungle rot," during service in Okinawa.  At his personal hearing before the undersigned, the Veteran testified that his hand breaks out three to four times per year.  At the time of the hearing, the Veteran's left hand was described as discolored with deformed and discolored finger nails compared to the right hand.  

The Veteran testified that he sought treatment at the Okinawa Naval Air Station, where he was told that he had a fungus called jungle rot.  He was prescribed prescription drugs and anti-fungal creams for the condition, but testified that it continues to persist.

According to the Veteran's July 2013 Notice of Disagreement (NOD), the Veteran received treatment after service from several doctors due to recurring fungus flare-ups; and, that because of the condition, his skin on the left hand has shriveled up and his fingernails became deformed.  The Veteran reported that he continues to have recurring painful lesions as a result of the condition.  

The available service treatment records (STRs) do not show the treatment described by the Veteran; however, the Veteran asserts that the STRs are not complete.  He reportedly incurred in the initial infection during service in Okinawa, Japan; however, the available STRs of record do not appear to include treatment records from his time in Okinawa, and the Veteran's personnel records are not of record.  

Moreover, the physical state of the Veteran's left hand was described by the Veteran at his personal hearing, and the Veteran's representative and the undersigned VLJ conceded that the Veteran's left hand looked different than his right hand and that it was positive for a nail fungus.  The Veteran explained that the fingernails were different on each hand, and the actual fingers of the left hand were a different size, when compared to the right.  The Veteran described the difference by stating, "Well the left hand looks like it's dead and the right hand looks like it's got plenty of life in it."  Hearing Transcript, pp. 3-5.  

Given the Veteran's credible testimony regarding in-service incurrence of a fungal infection of the left hand with recurrence every couple of months, as well as the evidence of a current disability, the matter was remanded in November 2015 for, inter alia, a VA examination to determine the likely etiology of any current left hand condition.  

The Veteran was subsequently afforded a VA examination of his hands/skin in April 2016; however, the Board finds that such examination was incomplete and did not address all of the remand directives.  

The remand directed that a reasonable effort should be made in consultation with the Veteran to have the examination scheduled at a time when the left hand skin/fingernail condition is in an active process.  It is apparent from the examination report that the Veteran's left hand condition was not in a period of flare-up at the time of the April 2016 examination because the examiner noted only a bilateral dermatitis, and irregular fingernails on the left hand.  

While the Board is mindful that it is not always possible or practical to have veterans examined during a flare-up, this examiner was also asked to elicit from the Veteran and record a full clinical history referable to the claimed left hand/skin fingernail disability; yet, the April 2016 examiner failed to note the Veteran's reports that his left hand condition "breakouts" three to four times per year.  

Furthermore, the April 2016 examiner opined that the Veteran's current condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness; however, the examiner also reasoned, by contrast, that the Veteran exhibited a scaly skin eruption and deformation of fingers nails on his left hand consistent with a dermatitis which may have been fungal in etiology at one time.  The examiner also indicated that the available evidence contained no supporting documentation to corroborate the Veteran's contention that there has been a continuity of symptoms since service, with the first reported problem found in the VA records in 2002.  The examiner did not, however, consider the Veteran's hearing testimony that he was treated privately prior to 2002 because he had health insurance through his employer.  

Significantly, the April 2016 examiner acknowledges that the Veteran has a left hand fingernail deformity, but opined that it did not cause physical limitations or disability at that time; however, this is in contrast to the Veteran's testimony that he does, in fact, have a disabling condition affecting his left hand.  Moreover, it does not appear that the examiner considered whether the Veteran's left hand condition presented differently at the time of the examination versus at the time of his September 2015 hearing.  The Veteran testified at his hearing that he experienced flare-ups, described as "breakouts" three to four times per year; however, the examination report makes no mention of flare-ups, or what the symptoms are during a flare-up.  

Given that the examiner found that the Veteran's irregularity of the fingernails may be a residual from a resolution of an old fungal infection; and, because it does not appear that the Veteran's claimed left hand condition was in a state of flare at the time of that examination, or that the April 2016 examiner considered the Veteran's credible statement that he had flare-ups of left hand symptoms three to four times per year, the Board finds that another examination is necessary to decide the claim.  While the Board is aware that it may not be practical or possible to schedule the VA examination during a flare-up, the examiner is nonetheless expected to record the Veteran's description of his observable symptoms during such a flare-up.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from all potential sources any outstanding service records of the Veteran (both medical and personnel records), including, but not limited to records of treatment while the Veteran served in Okinawa, Japan.  If it is ultimately determined that the Veteran's record is fire-related, or that any potential records are otherwise unavailable, the Veteran should be adequately notified and provided an opportunity to respond.  

2.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from September 2015 forward.  

3.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

4.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature and the likely etiology of the claimed left hand skin/fingernail condition, claimed as jungle rot.  A reasonable effort should be made in consultation with the Veteran to have the examination scheduled at a time when the left hand skin/fingernail condition is in an active process.  All indicated tests must be conducted.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed left hand skin/fingernail disability particularly if his left hand disability is not in an active process (flare-up) at the time of the examination.  In this regard, the Veteran has credibly testified that he has a left hand condition that his separate and distinct from any bilateral age-related dermatitis, which affects not only his fingernails, but also his fingers; and, which was first incurred during service and has continued since that time with reported flare-ups occurred three to four times per year.  

Based on his/her review of the case, the examiner should opine as to whether any current left hand skin/finger nail disorder is at least as likely as not (meaning likelihood of at least 50%) is the same condition and/or residuals of the condition that had its onset during service, as described by the Veteran's credible and competent description of his in-service symptoms.  If the examiner opines that the current condition is not the same condition diagnosed in service, then the examiner should opine whether the current left hand disability is otherwise related to service.  The Veteran's electronic record must be reviewed, and the examiner's attention is directed to the Veteran's September 2015 hearing transcript which includes a description of the left hand in service, as well as current symptoms; and, describes symptoms during a flare-up.  

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for a left hand/finger nail condition.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




